Exhibit SOUTHSIDE BANCSHARES, INC. ANNOUNCES FIRST QUARTER EARNINGS NASDAQ Global Select Market Symbol - "SBSI" Tyler, Texas (April 17, 2008) Southside Bancshares, Inc. (“Southside” or the “Company”) (NASDAQ:SBSI) today reported its financial results for the three months ended March 31, 2008. Southside reported record net income of $5.5 million for the three months ended March 31, 2008, an increase of $ 1.8 million, or 47.4%, when compared to $3.8 million for the same period in 2007. Earnings per fully diluted share increased $0.12, or 44.4%, to $0.39 for the three months ended March 31, 2008, when compared to $0.27 for the same period in 2007. The return on average shareholders’ equity for the three months ended March 31, 2008 increased to 16.14%, compared to 13.55%, for the same period in 2007.The annual return on average assets increased to 1.00%, for the three months ended March 31, 2008, compared to 0.81%, for the same period in 2007. “Southside is pleased to report record earnings in this tumultuous environment,” stated B. G.
